Exhibit 10.2

 

CRYPTOCURRENCY PAYMENT AGREEMENT

 

THIS CRYPTOCURRENCY PAYMENT AGREEMENT (the “Agreement”) is made as of ________
__, 2019 (the “Effective Date”), by and among Phunware, Inc., a Delaware
corporation (the “Company”), and the persons named on Schedule I attached hereto
(the “Schedule”) (each, a “Named Lender,” and collectively, the “Named
Lenders”). Capitalized terms not otherwise defined in this Agreement shall have
the meanings ascribed to them in that certain Note Purchase Agreement by and
among the Company, the Named Lenders, and the other Lenders identified therein,
dated as of June 3, 2019 (the “Note Purchase Agreement”).

 

WHEREAS, the Note Purchase Agreement provides that, if the Company elects to
accept Consideration in the form of Cryptocurrency, the principal shall be
expressed in US dollars (“USD”) and valued in accordance with this Agreement;
and

 

WHEREAS, each Named Lender intends to provide the Consideration to the Company
in the form of Cryptocurrency as set forth opposite the name of such Named
Lender on the Schedule.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1. Transfer of Cryptocurrency. If the Company elects to accept Consideration in
the form of Cryptocurrency, as of the applicable Initial Closing or Subsequent
Closing (as the case may be), each Named Lender hereby assigns and transfers
unto the Company all of such Named Lender’s right, title and interest of every
kind, nature and description in the Consideration in the form of Cryptocurrency
owned by such Named Lender.

 

2. Additional Closing Mechanics. The payment procedures, exchange rate
methodology and other provisions set forth below shall apply to each Named
Lender, severally and not jointly.

 

2.1 Timing of Payment; Company Wallet. Unless agreed otherwise with the Company,
payment shall be made by each Named Lender’s delivery of Cryptocurrency to the
Company’s Wallet at or before 5:00 p.m. (eastern time) on the date of the
Initial Closing or Subsequent Closing, as the case may be (in each case free and
clear of liens and other encumbrances). The Company’s “Wallet” means the
location, wallet, address, account or storage device designated by the Company
in a written notice given to each Named Lender as the location to which
Cryptocurrency to be delivered to the Company pursuant hereto should be sent.

 

2.2  Exchange Rate. The USD value of Consideration in the form of Cryptocurrency
to which a Named Lender will be entitled under the Agreement will be determined
as follows, or as otherwise agreed with the Company. Consideration received by
the Company shall be converted into USD based upon the daily exchange rate for
such Cryptocurrency to provide the USD equivalent Consideration. The daily
exchange rate shall be the last traded price for such Cryptocurrency to USD
exchange transaction, as reflected on www.gdax.com (GDAX) closest to 5:00:00,
meaning the last trade closest to and including 5:00:00p.m. (ET) (but not after
5:00:00) on the date of the Initial Closing or Subsequent Closing, as
applicable.

 



 

 

 

2.3 Acceptance by the Company; Completion of Transaction. Each Named Lender
acknowledges that transfer and payment of Consideration in the form of
Cryptocurrency is only complete once the Cryptocurrency has been successfully
delivered to the Company’s Wallet and the Company has accepted the
Cryptocurrency as Consideration as of the Initial Closing or Subsequent Closing.
Upon acceptance, and once the USD equivalent Consideration is determined, the
Company will provide the applicable Named Lender with a confirmation email,
which substantiates the Consideration in the form of Cryptocurrency.

 

2.4 Effect of Transfer. Each Named Lender further acknowledges that, once such
Named Lender transfers the Cryptocurrency and the applicable Initial Closing or
Subsequent Closing occurs, the Company acquires the entire economic interest in
the Cryptocurrency and the Cryptocurrency is exclusively owned and controlled by
the Company.

 

2.5 Additional Information and Documentation. Upon request by the Company, the
Named Lender may be required to provide additional information and documentation
regarding the Cryptocurrency to the Company or its designated service provider,
including but not limited to the purchase source and date and time of
acquisition.

 

2.6 Non-Acceptance by the Company. Should the Company determine, in its sole
discretion, that it is unable to accept Consideration in the form of
Cryptocurrency, each Named Lender acknowledges that the Company will return the
amount of Cryptocurrency contributed by such Named Lender to such Named Lender’s
wallet, if the Company has not yet converted the Cryptocurrency to USD. If the
Company determines, in its sole discretion, that it cannot accept the
Consideration in the form of Cryptocurrency after the Company has converted the
Cryptocurrency to USD, the Company will use the proceeds of the conversion to
buy Cryptocurrency with the USD proceeds from the sale of the contributed
Cryptocurrency. In any such instance, the returned Cryptocurrency may not be the
exact amount of Cryptocurrency that the Named Lender originally contributed.

 

3. Representations and Warranties of each Named Lender. In connection with the
transactions provided for herein, each Named Lender hereby represents and
warrants to the Company, severally and not jointly, as of the date of the
applicable Initial Closing or Subsequent Closing (as the case may be) that:

 

3.1 Authorization. Each Named Lender agrees that any Consideration in the form
of Cryptocurrency, once accepted by the Company, represents an irrevocable
payment to the Company and is not refundable to the Named Lender (except in the
event that the Company determines, in its sole discretion, that it cannot accept
the Consideration in the form of Cryptocurrency).

 

3.2 Volatility of Cryptocurrency. Each Named Lender acknowledges that the
Cryptocurrency may be volatile, and that the Cryptocurrency received by the
Company and/or the funding amount (or the amount of Cryptocurrency returned to
the Named Lender in the event that the Company determines, in its sole
discretion, that it cannot accept the Consideration in the form of
Cryptocurrency after it has been converted into USD) may be different (higher or
lower) from the fair market value or other measure of the value of the
Cryptocurrency at the time of the payment to the Company.

 



2

 

 

3.3 Ownership of Cryptocurrency. Each Named Lender has, or will have, at the
time of (and immediately prior to) the applicable Initial Closing or Subsequent
Closing (as the case may be), (i) the right to assign such Cryptocurrency, (ii)
sole legal ownership of such Cryptocurrency, free and clear of all liens, and
(iii) sole legal ownership of all applicable funding asset addresses and
custodial accounts.

 

3.4 No Unlawful Sources. Each Named Lender agrees that, to the best of his or
her knowledge, such Named Lender’s Consideration in the form of Cryptocurrency
is not derived from unlawful sources or activities. Each Named Lender
acknowledges that, due to anti-money laundering requirements, the Company may
require additional documentation before the Company accepts Consideration in the
form of Cryptocurrency. Please be aware that a Named Lender’s failure to provide
or a delay in providing any such documentation may delay acceptance by the
Company or cause such Named Lender’s Consideration in the form of Cryptocurrency
to be rejected entirely.

 

3.5 Certain AML Compliance Obligations. None of such Named Lender or, to the
knowledge of such Named Lender, any director, officer, employee, agent, or
affiliate of such Named Lender, is an individual or entity (“person”) that is,
or is owned or controlled by persons that are: (i) the subject of any sanctions
administered or enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets, the U.S. Department of State, the United Nations Security
Council, the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority (collectively, “Sanctions”), or (ii) located, organized or resident in
a country or territory that is, or whose government is, the subject of
Sanctions. Each Named Lender (and, if such Named Lender is an entity, its
directors, officers and employees) and, to the knowledge of such Named Lender,
the agents of such Named Lender, are in compliance with all applicable Sanctions
and with the Foreign Corrupt Practices Act of 1977 and the rules and regulations
thereunder (the “FCPA”) and any other applicable anti-corruption law.

 

3.6 No Tax Advice. Such Named Lender has not relied on the Company or any
director, officer, employee, agent, or affiliate of the Company for any tax or
accounting advice concerning this Agreement, the Note Purchase Agreement, or the
Note, and has made its own determination as to the tax and accounting treatment
of the transactions contemplated hereby and thereby. The Company does not
provide legal or tax advice.

 

4. Miscellaneous.

 

4.1 Further Assurances. In connection with this Agreement, and all transactions
contemplated by this Agreement, each Named Lender agrees to execute and deliver
such additional documents and instruments and to perform additional acts as may
be necessary and appropriate to effectuate, carry out and perform the terms of
this Agreement and such transactions.

 

4.2 Indemnification. Each Named Lender, severally and not jointly, agrees to
indemnify and hold harmless the Company and its affiliates, and the officers,
directors, employees, and agents of any of the foregoing (together, the
“Indemnified Persons”), from and against any and all loss, damage, liability or
expense, including reasonable costs and attorneys’ fees and disbursements, which
an Indemnified Person may incur by reason of, or in connection with, any
representation or warranty made in this Agreement not having been true, correct
and complete when made or any misrepresentation made by such Named Lender or any
failure by such Named Lender to fulfill any of the covenants or agreements set
forth in this Agreement or in any other document provided by the Named Lender to
the Company.

 



3

 

 

4.3 Incorporation by Reference. Each party acknowledges and agrees that the
provisions of Section 6 (Miscellaneous) of the Note Purchase Agreement are
incorporated into this Agreement by reference, mutatis mutandis, except that
Sections 6.1 (Successors and Assigns) and 6.9 (Amendments and Waivers) of the
Note Purchase Agreement shall not be incorporated by reference.

 

4.4 Successors and Assigns. Except as otherwise provided herein, the terms of
this Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.

 

4.5 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), with the written
consent of the Company and the holders of a majority in interest of the
aggregate principal amount of the Notes then outstanding and held by the Named
Lenders (the “Majority Named Lenders”). Each Named Lender acknowledges that, by
the operation of this Section 4.5, the Majority Named Lenders have the right and
power to diminish or eliminate all rights of such Named Lender under this
Agreement.

 

4.6 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

(signature page follows)

 



4

 

 

IN WITNESS WHEREOF, the Company has executed this Agreement as of the date first
written above.

 

  COMPANY:       PHUNWARE, INC.         By:       Alan S. Knitowski, Chief
Executive Officer



 

Signature Page to Phunware, Inc.

Cryptocurrency Payment Agreement

 



 

 

 

IN WITNESS WHEREOF, each Named Lender has executed this Agreement as of the date
first written above.

 

    NAMED LENDERS:           If individual:                   (signature)      
      Print Name:             If entity:                   (name of entity)    
        By:       Name:       Title:                                           
      Address:        

 

Signature Page to Phunware, Inc.

Cryptocurrency Payment Agreement

 



 

 

 

SCHEDULE I

 

Schedule of Named Lenders

 

Named Lender Name and Address 

Consideration

(Type of Cryptocurrency)

 

Principal Amount of Note

(in US dollars)

                                                            TOTAL      

 

 

 



 

